Exhibit 10.3

APACHE CORPORATION

NON-QUALIFIED RESTORATIVE

RETIREMENT SAVINGS PLAN

Effective as of January 1, 2015



--------------------------------------------------------------------------------

Table of Contents

 

Article I Definitions

     4   

1.01

  Account      4   

1.02

  Affiliated Entity      4   

1.03

  Apache      4   

1.04

  Beneficiary      4   

1.05

  Change of Control      5   

1.06

  Code      5   

1.07

  Committee      5   

1.08

  Company      5   

1.09

  Company Deferrals      5   

1.10

  Compensation      5   

1.11

  Employee      6   

1.12

  Enrollment Agreement      7   

1.13

  ERISA      7   

1.14

  Non-Qualified Retirement Savings Plan      7   

1.15

  Participant      7   

1.16

  Participant Deferrals      7   

1.17

  Payment Processing Date      7   

1.18

  Plan      7   

1.19

  Plan Year      7   

1.20

  Retirement Plan      7   

1.21

  Savings Plan      8   

1.22

  Separation from Service and Separate from Service      8   

1.23

  Trust      8   

1.24

  Trust Agreement      8   

1.25

  Trustee      8   

Article II Eligibility and Participation

     9   

2.01

  Eligibility and Participation      9   

2.02

  Enrollment      10   

2.03

  Failure of Eligibility      10   

 

1



--------------------------------------------------------------------------------

Article III Contribution Deferrals

     11   

3.01

  Participant Deferrals      11   

3.02

  Company Deferrals      13   

Article IV Crediting of Accounts

     15   

4.01

  Accounts      15   

4.02

  Investments      15   

Article V Distributions

     17   

5.01

  Vesting and Forfeitures      17   

5.02

  Rehires      17   

5.03

  Distribution Overview      17   

5.04

  Distributions after Separation from Service      18   

5.05

  Payments after a Participant Dies      19   

5.06

  Change of Control      20   

5.07

  Divorce      21   

5.08

  Administrative Delays      22   

5.09

  Noncompliance with Code §409A      22   

5.10

  Cash Payment and Withholding      22   

Article VI Administration

     23   

6.01

  The Committee — Plan Administrator      23   

6.02

  Committee Duties      23   

6.03

  Organization of Committee      24   

6.04

  Indemnification      24   

6.05

  Agent for Process      24   

6.06

  Determination of Committee Final      24   

6.07

  No Bonding      24   

Article VII Trust

     25   

7.01

  Trust Agreement      25   

7.02

  Expenses of Trust      25   

Article VIII Amendment and Termination

     26   

8.01

  Termination of Plan      26   

8.02

  Amendment      26   

 

2



--------------------------------------------------------------------------------

Article IX Miscellaneous

     27   

9.01

  Funding of Benefits — No Fiduciary Relationship      27   

9.02

  Right to Terminate Employment      27   

9.03

  Inalienability of Benefits      27   

9.04

  Claims Procedure      27   

9.05

  Disposition of Unclaimed Distributions      29   

9.06

  Distributions due Infants or Incompetents      30   

9.07

  Use and Form of Words      30   

9.08

  Headings      30   

9.09

  Governing Law      30   

 

3



--------------------------------------------------------------------------------

APACHE CORPORATION

NON-QUALIFIED RESTORATIVE

RETIREMENT SAVINGS PLAN

Apache Corporation (“Apache”) established this Apache Corporation Non-Qualified
Restorative Retirement Savings Plan (“Plan”) effective as of January 1, 2012.
Apache hereby amends and restates the Plan in its entirety effective as of
January 1, 2015, except as otherwise stated herein. Apache intends for this Plan
to provide a select group of management or highly compensated employees of the
Company with deferred retirement benefits, in addition to the retirement
benefits provided under the Apache Corporation Money Purchase Retirement Plan
and the Apache Corporation 401(k) Savings Plan, in consideration of the valuable
services provided by such employees to the Company and to induce such employees
to remain in the employ of the Company.

Apache intends that the Plan not be treated as a “funded” plan for purposes of
either the Code or ERISA. Apache also intends for this Plan to comply with the
requirements of Code §409A. The Plan shall be interpreted in light of these
intentions.

ARTICLE I DEFINITIONS

 

1.01 Account

“Account” means the account maintained for each Participant to which is credited
all Participant Deferrals made by a Participant, all Company Deferrals on behalf
of a Participant, and all adjustments thereto. Each Account is divided into a
variety of subaccounts, as detailed in Article V.

 

1.02 Affiliated Entity

“Affiliated Entity” means any legal entity that is treated as a single employer
with Apache pursuant to Code §414(b), §414(c), §414(m), or §414(o).

 

1.03 Apache

“Apache” means Apache Corporation or any successor thereto.

 

1.04 Beneficiary

“Beneficiary” means a Participant’s beneficiary, as determined in Section 5.05.

 

1.05 Cash-Incentive Bonus

“Cash-Incentive Bonus” means the regular annual bonus (commonly referred to as
incentive compensation), to the extent that it is payable in cash, and also
includes any other bonus designated by the Committee to the extent that it is
payable in cash.

 

4



--------------------------------------------------------------------------------

1.06 Change of Control

“Change of Control” means an event described in Code §409A(a)(2)(A)(v) that
pertains to Apache.

 

1.07 Code

“Code” means the Internal Revenue Code of 1986, as amended.

 

1.08 Committee

“Committee” means the administrative committee provided for in Section 6.01.

 

1.09 Company

“Company” means Apache and any Affiliated Entity that, with approval of the
Board of Directors of Apache, has adopted the Plan.

 

1.10 Company Deferrals

“Company Deferrals” means the allocations to a Participant’s Account made
pursuant to Section 3.02.

 

1.11 Compensation

“Compensation” generally means regular compensation paid by the Company.

 

  (a) Inclusions. Specifically, Compensation includes:

 

  (i) regular salary or wages;

 

  (ii) overtime pay; and

 

  (iii) the Cash-Incentive Bonus.

 

  (b) Exclusions. Compensation excludes:

 

  (i) commissions;

 

  (ii) severance pay;

 

  (iii) moving expenses;

 

  (iv) any gross-up of moving expenses to account for increased income taxes;

 

  (v) foreign service premiums paid as an inducement to work outside of the
United States;

 

5



--------------------------------------------------------------------------------

  (vi) Company contributions under the Retirement Plan;

 

  (vii) Company contributions under the Savings Plan;

 

  (viii) other contingent compensation;

 

  (ix) contributions to any other fringe benefit plan (including, but not
limited to, overriding royalty payments or any other exploration-related
payments);

 

  (x) any amounts relating to the granting of a stock option by the Company or
an Affiliated Entity, the exercise of such a stock option, or the sale or deemed
sale of any shares thereby acquired;

 

  (xi) any bonus other than a Cash-Incentive Bonus;

 

  (xii) payments from any benefit plan, such as any stock appreciation right or
payments from a Share Appreciation Plan, any payment from the Deferred Delivery
Plan or the Executive Restricted Stock Plan, and payments pursuant to grants
made under the Omnibus Equity Compensation Plan of 2007, the Omnibus Equity
Compensation Plan of 2011, or similar plans; and

 

  (xiii) any benefit accrued under, or any payment from, any nonqualified plan
of deferred compensation.

 

  (c) Timing Rules.

 

  (i) Participant Deferrals. For purposes of calculating Participant Deferrals,
Compensation includes only those amounts paid after the Employee has made the
applicable payout election under Section 5.04 and after the deadline for making
the applicable Enrollment Agreement under Section 3.01. Compensation does not
include any amounts paid after the Participant ceased to be eligible to
participate in the Plan, except as provided in Section 2.01(b). A Participant
who begins participating in the middle of a Plan Year cannot make Participant
Deferrals from the Cash-Incentive Bonus that is attributable to the
Participant’s services during the Plan Year in which his participation begins.
For example, a Participant hired in September 2014 cannot make Participant
Deferrals from the incentive compensation paid to him in February 2015.

 

  (ii) Company Deferrals. The Company Deferrals for a Participant, including one
who begins participating in the middle of a Plan Year, are calculated by taking
into account all Compensation paid to him during the entire Plan Year, including
any Cash-Incentive Bonus paid during the Plan Year and any Compensation paid
between the date he becomes eligible to participate in the Plan and the deadline
for making his Enrollment Agreement(s) in Section 3.01(c).

 

1.12 Employee

“Employee” means any common-law employee of Apache or any Affiliated Entity. An
Employee ceases to be an Employee on the date he Separates from Service.

 

6



--------------------------------------------------------------------------------

1.13 Enrollment Agreement

“Enrollment Agreement” means an agreement made by an eligible employee whereby
he elects the amounts to be withheld from his Compensation pursuant to
Section 3.01.

 

1.14 ERISA

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

1.15 Non-Qualified Retirement Savings Plan

“Non-Qualified Retirement Savings Plan” means the Non-Qualified
Retirement/Savings Plan of Apache Corporation, as amended.

 

1.16 Participant

“Participant” means (a) any Employee whom the Committee has selected as eligible
to participate in the Plan under Section 2.01(a), and (b) any former Employee
who has earned benefits in the Plan that have not yet been forfeited or paid
out.

 

1.17 Participant Deferrals

“Participant Deferrals” means the amounts of a Participant’s Compensation that
he elects to defer and have allocated to his Account pursuant to Section 3.01.

 

1.18 Payment Processing Date

“Payment Processing Date” means the date selected by the Committee on which
payments from this Plan will be processed. Except in extraordinary
circumstances, there will be at least one Payment Processing Date each calendar
month.

 

1.19 Plan

“Plan” means the plan as set forth in this document, and as amended from time to
time.

 

1.20 Plan Year

“Plan Year” means the calendar year.

 

1.21 Retirement Plan

“Retirement Plan” means the Apache Corporation Money Purchase Retirement Plan,
as amended.

 

7



--------------------------------------------------------------------------------

1.22 Savings Plan

“Savings Plan” means the Apache Corporation 401(k) Savings Plan, as amended

 

1.23 Separation from Service and Separate from Service

“Separation from Service” has the same meaning as the term “separation from
service” in Code §409A(a)(2)(A)(i), determined using the default rules in the
regulations and other guidance of general applicability issued pursuant to Code
§409A, except that a Separation from Service occurs only if both the Company and
the Participant expect the Participant’s level of services to permanently drop
by more than half. A Participant who has a Separation from Service “Separates
from Service.”

 

1.24 Spouse

“Spouse” means the individual with whom a Participant entered into marriage
(a) as defined or recognized under the laws of the United States state in which
the marriage was entered into, or (b) if the marriage was entered into outside
of the 50 states, as defined in the jurisdiction in which the marriage was
entered into as long as the marriage could have been entered into in at least
one of the 50 states in the United States.

 

1.25 Trust

“Trust” means the trust or trusts, if any, created by the Company to provide
funding for the distribution of benefits in accordance with the provisions of
the Plan. The assets of any such Trust remain subject to the claims of the
Company’s general creditors in the event of the Company’s insolvency.

 

1.26 Trust Agreement

“Trust Agreement” means the written instrument pursuant to which each separate
Trust, or a sub-trust thereunder, is created.

 

1.27 Trustee

“Trustee” means one or more banks, trust companies, or insurance companies
designated by the Company to hold and invest the Trust fund and to pay benefits
and expenses as authorized by the Committee in accordance with the terms and
provisions of the Trust Agreement.

 

8



--------------------------------------------------------------------------------

ARTICLE II ELIGIBILITY AND PARTICIPATION

Article II.

 

2.01 Eligibility and Participation

 

  (a) General. The Committee shall from time to time in its sole discretion
select those Employees who are eligible to participate in the Plan for a Plan
Year from those Employees who are among a select group of management or highly
compensated employees. An Employee participating in the Non-Qualified Retirement
Savings Plan may only become eligible to participate in this Plan on the first
day of the Plan Year after his active participation in the Non-Qualified
Retirement Savings Plan has ceased, with the clarifications noted in subsection
(b).

 

  (b) Coordination with Non-Qualified Retirement Savings Plan. An enrollment
agreement applies only to one plan, either this Plan or the Non-Qualified
Retirement Savings Plan. Once the deadline for making an enrollment agreement
has passed, the enrollment agreement cannot be changed, and any participant
deferrals shall be accrued in the plan to which the enrollment agreement
applied.

 

  (i) Transfer to Non-Qualified Retirement Savings Plan. If a Participant
transfers from this Plan to the Non-Qualified Retirement Savings Plan at the end
of a Plan Year and he had made an Enrollment Agreement for a Cash-Incentive
Bonus that will be paid, if at all, after his participation in the Restorative
Plan has begun, (A) the Enrollment Agreement will be followed and Participant
Deferrals, if any, made pursuant to that Enrollment Agreement shall be made to
this Plan (“trailing Participant Deferrals”), but (B) the match in Section 3.02
shall be calculated by ignoring the trailing Participant Deferrals, although the
match in the Non-Qualified Retirement Savings Plan may be calculated by treating
the trailing Participant Deferrals as if they had been made to the Non-Qualified
Retirement Savings Plan.

 

  (ii) Transfer from Non-Qualified Retirement Savings Plan. If a Participant
transfers from the Non-Qualified Retirement Savings Plan to this Plan at the end
of a Plan Year and he had made an enrollment agreement for a cash-incentive
bonus that will be paid, if at all, after his participation in this Plan has
begun, (A) the enrollment agreement for the Non-Qualified Retirement Savings
Plan will be followed, and any participant deferrals made pursuant to that
enrollment agreement shall be made to the Non-Qualified Retirement Savings Plan
(“trailing participant deferrals”), and (B) the match in this Plan in
Section 3.02 shall be calculated by treating such trailing participant deferrals
as if they were Participant Deferrals made to this Plan.

 

9



--------------------------------------------------------------------------------

2.02 Enrollment

Employees who have been selected by the Committee to participate in the Plan
shall complete the enrollment procedure specified by the Committee. The
enrollment procedure may include written or electronic form(s) for the employee
to designate his beneficiary or beneficiaries, provide instructions regarding
the investment of his Account, make Participant Deferrals by entering into one
or more Enrollment Agreements with the Company, select one or more payment
options for the eventual distribution of his benefits, and provide such other
information as the Committee may reasonably require.

 

2.03 Failure of Eligibility

The Committee has the authority to determine that a Participant is no longer
eligible to participate in the Plan. No Company Deferrals will be accrued after
the Participant ceases to be eligible to participate in the Plan. No Participant
Deferrals will be accrued after the Participant ceases to be eligible to
participate in the Plan, except for Participant Deferrals made pursuant to an
Enrollment Agreement entered into before the Participant ceased to be eligible
to participate. See section 2.01(b). The determination of the Committee with
respect to the termination of participation in the Plan will be final and
binding on all parties affected thereby. Any benefits accrued under the Plan at
the time the Participant becomes ineligible to continue participation will be
distributed in accordance with the provisions of Article V.

 

10



--------------------------------------------------------------------------------

ARTICLE III CONTRIBUTION DEFERRALS

Article III.

 

3.01 Participant Deferrals

 

  (a) General. A Participant may elect to defer a portion of his Compensation by
submitting a completed Enrollment Agreement. Each Enrollment Agreement must
specify the amount that the Participant elects to defer. Participant Deferrals
are deducted through payroll withholding from the Participant’s cash
Compensation payable by the Company.

 

  (b) Maximum and Minimum Deferrals. A Participant may elect to defer up to 75%
of his Cash-Incentive Bonus and up to 50% of his other Compensation. The
Committee may establish a minimum dollar amount or percentage of Compensation
that a Participant may elect to defer.

 

  (c) Deadlines for Enrollment Agreements.

 

  (i) Enrollment Period. In order to make Participant Deferrals, a Participant
must submit an Enrollment Agreement during the enrollment period established by
the Committee. The enrollment period must precede the Plan Year in which the
services giving rise to the Compensation are performed, except in the following
situations.

 

  (A) Performance-Based Compensation. If the Compensation is “performance-based
compensation based on services performed over a period of at least 12 months”
(within the meaning of Code §409A(a)(4)(B)(iii)), the enrollment period must end
at least six months before the end of the performance period.

 

  (B) New Participant. The enrollment period for a new Participant must end no
later than 30 days after he became eligible to participate in the Plan; the new
Participant’s initial Enrollment Agreement may only apply to Compensation for
which he has not yet performed any services.

 

  (ii) Duration. The Enrollment Agreement shall apply to Compensation, or to a
specific form of Compensation, paid during one entire Plan Year unless it is
earlier canceled or revised by the Committee pursuant to subsection (g) or
cancelled pursuant to subsection (f) (relating to hardship withdrawals from the
Savings Plan).

 

  (d)

Procedures for Making Elections. The Committee has complete discretion to
establish procedures for the completion of Enrollment Agreements, including the
acceptable forms and formats of the deferral election (for example, written or
electronic, as a whole percentage of Compensation or specific dollar amount, and
the manner in which the Enrollment Agreement coordinates with the Savings Plan).
The Committee has complete discretion to establish the enrollment periods during
which

 

11



--------------------------------------------------------------------------------

  Participants may make Enrollment Agreements, within the bounds described in
subsections (a) and (c). The Committee may establish different enrollment
periods for different types of Compensation or different groups of Participants.
The Committee may specify any default choices that will apply unless the
Participant affirmatively elects otherwise. For example, the Committee could
decide that the failure to complete a new Enrollment Agreement for that type of
Compensation means that (i) the prior Plan Year’s Enrollment Agreement will be
continued for another year, or (ii) no Participant Deferrals will be made, or
(iii) the Participant will defer 8% of his Compensation in excess of the limit
on compensation that can be taken into account for benefit-calculation purposes
in the Savings Plan and the Retirement Plan pursuant to Code §401(a)(17).

 

  (e) Default Election Procedure. Unless the Committee determines otherwise, the
Committee will require each Enrollment Agreement to be made by June 30 of the
prior Plan Year and shall require each Enrollment Agreement to be a spill-over
election, whereby the initial deferrals pursuant to the Enrollment Agreement
will be contributed to the Savings Plan, until the Participant’s elective
deferrals (within the meaning of Code §402(g)(3)) to all plans have reached the
applicable limit for elective deferrals under Code §402(g), and any additional
deferrals under the Enrollment Agreement shall be Participant Deferrals in this
Plan. For example, a Participant may elect to defer 27% from his base pay, if
contributed to the Savings Plan, and 20% of his base pay if deferred to this
Plan, and a deferral of 50% of his Cash-Incentive Bonus (regardless of which
plan the benefit is directed towards).

 

  (f) Cancellation of Enrollment Agreements Following a Hardship Withdrawal from
Savings Plan. If the Participant receives a hardship withdrawal from the Savings
Plan, all outstanding Enrollment Agreements that apply or might apply to
Compensation paid in the six months after the hardship withdrawal shall be
cancelled. The Participant may subsequently enter into new Enrollment Agreements
at the usual times under subsection (c), but the new Enrollment Agreements
cannot apply to any Compensation paid within the six-month period following the
hardship withdrawal from the Savings Plan.

 

  (g) Committee-Initiated Changes in Enrollment Agreement. If the amounts to be
withheld from a Participant’s paycheck (including, without limitation, loan
repayments, Participant Deferrals, taxes, contributions to the Savings Plan, and
premium payments for various benefits) are greater than the paycheck, (i) the
Committee shall establish the order in which the deductions are applied, with
the result that Participant Deferrals may be reduced below what the Participant
had elected in an Enrollment Agreement, and (ii) the Committee’s procedures
shall, if practicable, also automatically increase the Participant Deferrals in
subsequent pay period(s) covered by that Enrollment Agreement to make up for any
missed Participant Deferrals.

 

12



--------------------------------------------------------------------------------

3.02 Company Deferrals

The Company shall credit to a Participant’s Account a matching contribution for
the Plan Year and a 6% retirement contribution for the Plan Year. Company
Deferrals begin to share in the investment earnings (or losses) at the time
specified in Section 4.01. The Company may credit matching contributions to a
Participant’s Account during the Plan Year on a contingent basis; if the
Participant does not satisfy the requirements to receive a matching contribution
for the Plan Year, or if the matching contribution credited to the Participant’s
Account for the Plan Year is incorrect, the Participant will forfeit any excess
matching contribution (adjusted to reflect investment earnings or losses
thereon) credited to his Account.

 

  (a) Matching Contribution.

 

  (i) Basic Match. The basic match for a Participant in this Plan each Plan Year
shall equal the lesser of his Participant Deferrals for the Plan Year or 8% of
the his Compensation for the Plan Year that is in excess of the limit on
compensation that may be taken into account in the Savings Plan pursuant to Code
§401(a)(17).

 

  (ii) Possible Additional Match. The Participant’s match in this Plan for the
Plan Year shall be increased if the Participant’s elective deferrals (within the
meaning of Code §402(g)(3)) to all plans for the Plan Year have reached the
applicable limit for elective deferrals under Code §402(g). The increase under
this paragraph shall equal the sum of:

 

  (A) The amount necessary for the sum of the Plan Year’s match in the Savings
Plan and the match under paragraph (i) to equal the lesser of (I) 8% of the
Participant’s Compensation for the Plan Year or (II) the sum of his Participant
Deferrals for the Plan Year and his Participant Contributions to the Savings
Plan for the Plan Year — in most cases, this additional match will only be
earned by those age 50 or older and will equal the difference between his
Participant Contributions to the Savings Plan and the match he earns in the
Savings Plan for the Plan Year; and

 

  (B) The amount of any forfeited match in the Savings Plan necessary to satisfy
the ADP or ACP test, but only if the forfeiture occurred after the match in this
Plan had been calculated.

 

  (b) Retirement Contribution. In order to receive an allocation of the 6%
retirement contribution for a Plan Year, a Participant must be an Employee
eligible to participate in the Plan on the last business day of the Plan Year.

 

  (iii) Basic 6% Retirement Contribution. The basic 6% retirement contribution
for the Plan Year is equal to 6% of the Participant’s Compensation for the Plan
Year that is in excess of the limit on compensation that may be taken into
account in the Retirement Plan pursuant to Code §401(a)(17).

 

13



--------------------------------------------------------------------------------

  (iv) Potential Additional 6% Retirement Contribution. The Participant’s 6%
retirement contribution in this Plan for the Plan Year shall be increased only
if the Participant’s elective deferrals (within the meaning of Code §402(g)(3))
to all plans have reached the applicable limit for elective deferrals under Code
§402(g), as follows. If a Participant’s Company Mandatory Contribution in the
Retirement Plan is reduced to comply with any requirement of federal law, then
the Participant’s 6% retirement contribution for this Plan calculated under
paragraph (i) will be increased by the amount of the reduction in the Company
Mandatory Contribution in the Retirement Plan. For example, a Participant will
receive an extra $1,900 retirement-6 contribution in this Plan for 2014 if he is
age 50 or older on December 31, 2014, has Compensation over $260,000 in 2014,
makes the maximum contribution permitted under Code §402(g) to the Savings Plan
(usually the $17,500 regular contribution increased by the $5,500 catch-up
contribution), receives a $20,800 match in the Savings Plan (8% of $260,000),
and has his Company Mandatory Contribution in the Retirement Plan reduced from
$15,600 (6% of $260,000) to $13,700 because of the limitations of Code §415(c).

 

  (c) Additional Contribution. A Company may make an additional Company Deferral
to any Participant’s Account at any time, provided that the Company advises the
Committee in writing of the contribution. The Company shall specify the vesting
and payout rules that apply to the additional Company Deferral.

 

  (d) USERRA. The provisions of this Article shall be revised to the extent
required by USERRA, which generally applies to returning military veterans. The
Committee shall determine, in its sole discretion, how to coordinate the
provisions of this Article and Article V with USERRA.

 

14



--------------------------------------------------------------------------------

ARTICLE IV CREDITING OF ACCOUNTS

ARTICLE IV.

 

4.01 Accounts

 

  (a) Establishment of Accounts. The Committee shall establish one Account for
each Participant, which will be subdivided into various subaccounts. The
Accounts and subaccounts are merely for recordkeeping purposes, and do not
represent any actual property that has been set aside for Participants. Nothing
contained in this Article may be construed to require the Company or the
Committee to fund any Participant’s Account.

 

  (b) Crediting of Contributions. Participant Deferrals are credited to a
Participant’s Account as of the date that the Participant Deferral would have
been paid to the Participant had there been no Enrollment Agreement. Company
Deferrals are credited to a Participant’s Account as of the date that the
Company Deferral was accrued by the Participant.

 

  (c) Crediting of Earnings. Each Account is credited with investment earnings
or losses calculated in accordance with Section 4.02. Participant Deferrals and
Company Deferrals start to be credited with investment earnings or losses as
soon as administratively convenient after such amounts are credited to Accounts,
except that the 6% retirement contribution under Section 3.02(b) is not credited
with investment earnings or losses until the corresponding Company Mandatory
Contribution to the Retirement Plan is actually paid to the Retirement Plan
(usually in late February).

 

4.02 Investments

 

  (a) Investment Options. All amounts credited to a Participant’s Account are
credited with investment earnings or losses as if the Participant’s Account was
invested in one or more investments. The Committee shall designate the default
investment as well as any alternatives, and may change the available
alternatives or the default investment from time to time. One or more of the
investment alternatives may consist, in whole or in part, of Apache common
stock. At such times and under such procedures as the Committee may designate, a
Participant may determine the portion of his Account that is to be deemed
invested in each alternative. The Participant may make prospective changes for
his investment selection as often as the Committee permits and subject to the
procedures established by the Committee. A Participant may never make any
retroactive changes to his investment selections.

 

  (b) No Ownership Rights. A Participant has no ownership rights with respect to
any investment of his Account. Nothing contained in this Article may be
construed to give any Participant any power or control to make investment
directions or otherwise influence in any manner the investment and reinvestment
of assets contained within any investment alternative, such control being at all
times retained in the full discretion of the Committee. As a consequence, for
example, if a Participant has elected to invest a portion of his Account in
Apache stock, the Participant has no voting rights with respect to that stock.

 

15



--------------------------------------------------------------------------------

ARTICLE V DISTRIBUTIONS

ARTICLE V.

 

5.01 Vesting and Forfeitures

 

  (a) Participant Deferrals. A Participant is fully vested in the portion of his
Account that is attributable to his Participant Deferrals.

 

  (b) Company Deferrals, General Rule. A Participant’s years of completed
service in this Plan are identical to his “Period of Service” in the Savings
Plan. Subject to subsection (e), a Participant will vest in the portion of his
Plan Account that is attributable to Company Deferrals according to the
following schedule, unless subsection (c) provides for faster vesting:

 

Years of Completed Service    Vested Portion  

Less than 1

     0 % 

1

     20 % 

2

     40 % 

3

     60 % 

4

     80 % 

5 or more

     100 % 

 

  (c) Company Deferrals, Accelerated Vesting. Except to the extent provided
otherwise by subsection (e), a Participant is fully vested in the portion of his
Account attributable to Company Deferrals in the following circumstances.

 

  (i) The Participant is fully vested if he attains age 65 while he is an
Employee.

 

  (ii) The Participant is fully vested if he becomes an Employee after attaining
age 65.

 

  (iii) The Participant is fully vested if, while he is an Employee, he incurs a
disability that qualifies the Employee for long-term disability payments under
Apache’s Long-Term Disability Plan.

 

  (iv) The Participant is fully vested if he dies while he is an Employee.

 

  (v) All Participants are fully vested if a change of control, as defined in
the Income Continuance Plan, occurs.

 

  (d) Forfeiture Timing. The portion of a Participant’s Account that is not
vested is forfeited immediately upon his Separation from Service.

 

16



--------------------------------------------------------------------------------

  (e) Exception. Additional Company Deferrals made under Section 3.02(c) shall
be subject to the vesting rules decided upon at the time the additional Company
Deferral is made, which may differ from the rules of subsections (b) and (c).

 

5.02 Rehires

 

  (a) Distributions. If a Participant Separated from Service and subsequently
becomes eligible to participate in the Plan again, the benefits from his earlier
episode of participation will be paid out pursuant to the terms of the Plan on
the date he first Separated from Service, including any payout elections then
applicable, while the benefits from his later episode of participation will be
paid out pursuant to the terms of the Plan, and any payout elections that had
been made, with respect to the second episode of participation. The second
episode of participation will not affect the timing of any benefit payments from
the earlier episode of participation.

 

  (b) Vesting. If a Participant becomes eligible to again make Participant
Deferrals more than five years after Separating from Service, (i) the Plan will
establish a new Account for the benefits he accrues during his second episode of
participation; (ii) his years of completed service for his new Account will
include only his service from his second episode; and (iii) his new service will
not increase the vesting of any benefits from his first episode of
participation. If a Participant becomes eligible to again make Participant
Deferrals less than five years after Separating from Service (or if he never
Separated from Service), the Participant’s years of completed service for his
benefits from his second episode of participation will include his service from
both episodes of employment.

 

  (c) Restoration of Forfeiture. If a Participant begins to participate in the
Plan again within five years after his Separation from Service, the exact amount
of any forfeiture upon his earlier Separation from Service will be restored to
his Account, and will be credited to a separate subaccount. The restoration will
occur on the 31st day after the Participant again begins participating in the
Plan, but only if the Participant is still eligible to participate in the Plan
on that date. The restored subaccount vests based on his service from both
episodes of employment (and thus will almost always be partially vested
immediately when the Participant again starts to participate). The vested
portion of the restored subaccount will be paid to the Participant as the
Participant elects in Section 5.04(a) for the payment of his new Account
attributable to Company Deferrals, unless Section 5.05 or 5.06 require faster
payment following the Participant’s death or a Change of Control.

 

5.03 Distribution Overview

 

  (a) General. In general, payment will commence on the Payment Processing Date
following the earliest of the following dates, or as soon thereafter as is
administratively convenient:

 

  (i) Six months after the Participant Separates from Service. See Section 5.04.

 

17



--------------------------------------------------------------------------------

  (ii) The date the Participant dies. See Section 5.05.

 

  (b) Loans and Hardship Withdrawals. Participant loans and hardship withdrawals
are not permitted.

 

  (c) Divorce. Some or all of a Participant’s benefits in this Plan may be
allocated to, and distributed to, his former Spouse, pursuant to Section 5.07.

 

  (d) Change of Control. Special timing rules may apply for distributions
following a Change of Control. See Section 5.06.

 

5.04 Distributions after Separation from Service

 

  (a) Distribution of Participant and Company Deferrals.

 

  (i) Pre-2016 Accruals. This paragraph applies only to benefits accrued through
December 31, 2015. Upon becoming a Participant, an Employee shall make a payout
election to have his vested Account paid out in a single payment or in two to
ten annual installments. To be effective, the Participant’s payout election must
be provided to the Plan within 30 days after the date the Participant became a
Participant or by such earlier date established by the Committee. The single
payment or the first installment payment will be paid on the first Payment
Processing Date that occurs six months or more after the Participant’s
Separation from Service. Subsequent installments will be paid each 12 months
thereafter.

 

  (ii) Post-2015 Accruals. This paragraph applies only to benefits accrued on or
after January 1, 2016. An Employee shall make a payout election for each Plan
Year as to when the Participant Deferrals and Company Deferrals accrued during
that Plan Year will be distributed. The Participant’s payout election for one
Plan Year must be made by June 30 of the prior Plan Year or by such earlier date
established by the Committee, except that a new Participant shall have 30 days
after becoming a Participant (or any shorter period specified by the Committee)
to make his payout election for benefits accrued during his first Plan Year, and
if he became a Participant after the deadline for making the payment election
for the next Plan Year’s benefits, he shall have 30 days after becoming a
Participant (or any shorter period specified by the Committee) to make his
payout election for the benefits accrued during the next Plan Year. If a
Participant does not make a payout election for a Plan Year, that Plan Year’s
benefits will be paid out in a single payment on the first Payment Processing
Date on or after the date six months after his Separation from Service, unless
the Committee establishes a different default rule before June 30 of the prior
Plan Year. A Participant may choose from among the following payout alternatives
for the benefits accrued during a Plan Year. The benefits will be paid out in a
single payment or in two to ten annual installments. The single payment or the
first installment will be paid on the first Payment Processing Date that occurs
six months or more after the Participant’s Separation from Service, with
subsequent installments paid each 12 months thereafter.

 

18



--------------------------------------------------------------------------------

  (b) Cash-Out of Small Accounts. If the value of the Participant’s Account is
less than $50,000 six months after the Participant’s Separation from Service,
the Participant will be paid a lump sum of his Account on the first Payment
Processing Date that occurs six months or more after his Separation from
Service, even if he had elected installments for some of all of his benefits.

 

  (c) Calculating Installment Payments. For benefits accrued before 2016, each
installment will be equal to the remaining portion of the vested pre-2016
Account measured as short a period of time before the installment is paid as is
administratively convenient, divided by the number of remaining annual
installments. For all benefits accrued during a Plan Year beginning on or after
January 1, 2016, each installment shall be equal to the remaining benefits
accrued during that Plan Year, measured as short a period of time before the
installment is paid as is administratively convenient, divided by the number of
remaining installments.

 

  (d) Additional Rules for Payout Elections. The Committee has complete
discretion to establish procedures for the completion of payout elections,
including the acceptable forms and formats of the payout election. The Committee
has complete discretion to establish deadlines for the completion of payout
elections, within the bounds described in this section. The Committee may
establish default choices in the absence of an affirmative Participant election.

 

  (e) Coordination with Other Distribution Sections.

 

  (i) Change of Control. Section 5.06 will apply to determine the timing and
form and amount of certain payments made on or after a Change of Control.

 

  (ii) Death. Section 5.05 will apply to determine the timing and form and
amount of all payments made after the Participant dies.

 

  (iii) Divorce. Some or all of a Participant’s benefits in this Plan may be
allocated to, and distributed to, his former Spouse, pursuant to Section 5.07.

 

5.05 Payments after a Participant Dies

 

  (a) Payout. When a Participant dies, his remaining vested Account balance will
be distributed to each of his Beneficiaries on the Payment Processing Date in
the fourth month following the Participant’s death, provided that the
Beneficiary has completed the tax-withholding forms and supplied such other
information as the Committee may reasonably require. For example, if the
Participant dies in November, the Beneficiary will be paid in March. This
four-month delay should give the Beneficiary adequate time to decide whether to
disclaim all or any part of his interest under subsection (d)). Each Beneficiary
will receive a single payment.

 

19



--------------------------------------------------------------------------------

  (b) Beneficiary Designation. Each Participant shall designate one or more
persons, trusts, or other entities as his Beneficiary to receive any amounts
distributable hereunder at the time of the Participant’s death. In the absence
of an effective beneficiary designation as to part or all of a Participant’s
interest in the Plan, such amount will be distributed to the Participant’s
surviving Spouse, if any, otherwise to the personal representative of the
Participant’s estate.

 

  (c) Special Rules for Spouses. A beneficiary designation may be changed by the
Participant at any time and without the consent of any previously designated
Beneficiary. However, if the Participant is married, his Spouse will be his
Beneficiary unless such Spouse has consented to the designation of a different
Beneficiary. To be effective, the Spouse’s consent must be in writing, witnessed
by a notary public, and filed with the Committee. If the Participant has
designated his Spouse as a primary or contingent Beneficiary, and the
Participant and Spouse later divorce (or their marriage is annulled), then the
former Spouse will be treated as having pre-deceased the Participant for
purposes of interpreting a beneficiary designation that was completed prior to
the divorce or annulment; this provision will apply only if the Committee is
informed of the divorce or annulment before payment to the former Spouse is
authorized.

 

  (d) Disclaiming. Any individual or legal entity who is a beneficiary may
disclaim all or any portion of his interest in the Plan, provided that the
disclaimer satisfies the requirements of Code §2518(b) and applicable state law.
The legal guardian of a minor or legally incompetent person may disclaim for
such person. The personal representative (or the individual or legal entity
acting in the capacity of the personal representative according to applicable
state law) may disclaim on behalf of a beneficiary who has died. The amount
disclaimed will be distributed as if the disclaimant had predeceased the
individual whose death caused the disclaimant to become a beneficiary.

 

5.06 Change of Control

 

  (a) Former Employees.

 

  (i) Separated More than Six Months. Each Participant who Separated from
Service more than six months before the date of a Change of Control, including
those already receiving installment payments, will be paid a single payment of
his entire remaining vested Account balance on the date of a Change of Control
or as soon thereafter as is administratively practicable.

 

  (ii) Recent Separations. Each Participant who Separated from Service within
six months before the date of the Change of Control will be paid his normally
scheduled payments for the first six months after he Separated from Service and
the remainder of his vested Account balance will be paid to him six months after
his Separation from Service or as soon thereafter as is administratively
practicable.

 

20



--------------------------------------------------------------------------------

  (b) Current Employees. Each Participant who is an Employee on the date of a
Change of Control, and who Separates from Service before the first anniversary
of the Change of Control, will be paid a single payment of his entire vested
Account balance as soon as administratively practicable after the Separation
from Service; however, if the Participant is a “specified employee,” his vested
Account balance will be paid as soon as administratively practicable six months
after the Separation from Service. As used in this section, the term “specified
employee” has the same meaning as in Code §409A(a)(2)(B)(i) and is determined
using the default rules contained in the regulations and other guidance of
general applicability issued pursuant to Code §409A. Except as provided in
paragraph (ii), a Participant who does not Separate from Service within one year
of a Change of Control will be paid his benefits pursuant to Section 5.04, 5.05,
or 5.07.

 

5.07 Divorce

 

  (a) General. If a Participant has divorced his Spouse, all or a portion of his
Account may be allocated to his former Spouse. The Participant may be a former
or current employee of the Company.

 

  (b) Contents of Order. The allocation will occur as soon as practicable after
the Plan receives a judgment, decree, or order (collectively, an “order”) that
(i) is made pursuant to a state domestic relations law or community property
law, (ii) relates to the marital property rights of the former Spouse,
(iii) unambiguously specifies the amount or percentage of the Participant’s
Account that is to be allocated to the former Spouse, or unambiguously specifies
the manner in which the amount or percentage is to be calculated, (iv) does not
allocate any benefits that have already been allocated to a different former
Spouse, (v) contains the name and last known mailing address of the Participant
and the former Spouse, (vi) the name of the Plan, (vii) does not contain any
provision that violates subsections (c), (d), or (e), and (viii) contains the
former Spouse’s Social Security number (or other similar taxpayer identification
number) unless such number has been provided by the former Spouse to the Plan in
a manner acceptable to the Committee.

 

  (c) Payout Provisions. The vested portion of the amount allocated to the
former Spouse will be paid to the former Spouse in a single payment on the first
Payment Processing Date that is administratively practicable after (i) the Plan
has determined that the order meets the requirements of subsection (b), (ii) the
Plan has communicated its interpretation of the order to the Participant and
former Spouse, and given them a reasonable amount of time (such as 30 days) to
object to the Plan’s interpretation, (and if there is a timely objection, the
parties must submit a revised order or withdraw their objections), and (iii) the
parties agree to the Plan’s interpretation of the order.

 

21



--------------------------------------------------------------------------------

  (d) Not Fully Vested. If the former Spouse is allocated any unvested amounts,
the Plan will establish a separate account for the former Spouse and she may
direct the Plan as to how those amounts will be deemed to be invested, in the
same manner as a Participant directs the Plan in Article IV. Unvested amounts
are forfeited at the same time as the Participant’s unvested amounts are
forfeited. If an amount allocated to the former Spouse subsequently become
vested, the newly-vested amount will be paid to the former Spouse in a single
payment on the first Payment Processing Date that is administratively
practicable following the additional vesting. If the former Spouse dies before
award is fully vested, she shall forfeit her remaining Account balance, and that
exact amount shall be returned to the Participant’s subaccount containing
Company Deferrals.

 

  (e) Source of Funds. The amount allocated to the former Spouse will be taken
on a pro-rata basis from each of the Participant’s subaccounts, based on the
vested balance of each subaccount.

 

5.08 Administrative Delays

The Committee may delay any payment from this Plan for as short a period as is
administratively necessary. For example, a delay may be imposed upon all
payments when there is a change of recordkeeper or trustee, and a delay may be
imposed on payments to any recipient until the recipient has provided (a) the
information needed to determine the appropriate tax withholding and tax
reporting and (b) any other information reasonably requested by the Committee.

 

5.09 Noncompliance with Code §409A

To the extent that the Company or the Committee takes any action that causes a
violation of Code §409A or fails to take any reasonable action required to
comply with Code §409A, Apache shall pay an additional amount (the “gross-up”)
to the individual(s) who are subject to the penalty tax under Code §409A(a)(1);
the gross-up will be sufficient to put the individual in the same after-tax
position he would have been in had there been no violation of Code §409A. The
Company shall not pay a gross-up if the cause of the violation of Code §409A is
due to the recipient’s action or due to the recipient’s failure to take
reasonable actions (such as failing to timely provide the information required
for tax withholding or failing to timely provide other information reasonably
requested by the Committee — with the result that the delay in payment violates
Code §409A). Any gross-up will be paid as soon as administratively convenient
after the Committee determines the gross-up is owed, and no later than the end
of the calendar year immediately following the calendar year in which the
additional taxes are remitted. However, if the gross-up is due to a tax audit or
litigation addressing the existence or amount of a tax liability, the gross-up
will be paid as soon as administratively convenient after the litigation or
audit is completed, and no later than the end of the calendar year following the
calendar year in which the audit is completed or there is a final and
non-appealable settlement or other resolution of the litigation.

 

5.10 Cash Payment and Withholding

All payments from the Plan will be made in cash. The Plan will withhold any
taxes or other amounts that it is required to withhold pursuant to any
applicable law.

 

22



--------------------------------------------------------------------------------

ARTICLE VI ADMINISTRATION

ARTICLE VI.

 

6.01 The Committee — Plan Administrator

 

  (a) Current. The Committee is currently comprised of the members of the
Retirement Plan Advisory Committee.

 

  (b) Before a Change of Control. Before a change of control, as defined in the
Income Continuance Plan, the board of directors of Apache shall appoint an
administrative Committee consisting of no fewer than three individuals who may
be, but need not be, Participants, officers, directors, or employees of the
Company. Apache’s board of directors may remove Committee members at will. In
the absence of any Committee members, Apache shall become the sole Committee
member.

 

  (c) After a Change of Control. This subsection applies on and after the date
of a change of control, as defined in the Income Continuance Plan. The only
individuals who are able to serve on the Committee after the date of such change
of control are those who are not then employed by Apache, its successor, or any
related legal entities. No Committee members may be added on or after the day of
such change of control, except that, if the Committee is comprised solely of
individuals, (i) the Committee may appoint a legal entity as a Committee member,
and (ii) if the number of Committee members drops below three, the remaining
member(s) may not resign until having appointed a legal entity or another
individual as a Committee member. If all Committee members leave the Committee
(if, for example, all Committee members die before the last one appoints a new
Committee member or if the sole Committee member is a legal entity that goes out
of business), the Committee shall automatically consist of the three
Participants with the largest Accounts who are not then employed by Apache, its
successor, or any related legal entities, and who are willing to act as
Committee members.

 

  (d) Plan Administrator. The Committee is the Plan’s “administrator” within the
meaning of ERISA §3(16)(A). The sole named fiduciaries of the Plan are the
Committee and any Trustees.

 

6.02 Committee Duties

The Committee shall administer the Plan and shall have all discretion and powers
necessary for that purpose, including, but not by way of limitation, full
discretion and power to interpret the Plan, to determine the eligibility,
status, and rights of all persons under the Plan and, in general, to decide any
dispute and all questions arising in connection with the Plan. The Committee
shall direct the Company, the Trustee, or both, as the case may be, concerning
distributions in accordance with the provisions of the Plan. The Committee shall
maintain all Plan records except records of any Trust. The Committee shall
publish, file, or disclose — or cause to be published, filed, or disclosed — all
reports and disclosures required by federal or state laws. The Committee may
authorize one or more of its members or agents to sign instructions, notices,
and determinations on its behalf.

 

23



--------------------------------------------------------------------------------

6.03 Organization of Committee

The Committee shall adopt such rules as it deems desirable for the conduct of
its affairs and for the administration of the Plan. It may appoint agents (who
need not be members of the Committee) to whom it may delegate such powers as it
deems appropriate, except that any dispute shall be determined by the Committee.
The Committee may make its determinations with or without meetings. It may
authorize one or more of its members or agents to sign instructions, notices,
and determinations on its behalf. If a Committee decision or action affects a
relatively small percentage of Plan Participants including a Committee member,
such Committee member will not participate in the Committee decision or action.
The action of a majority of the disinterested Committee members constitutes the
action of the Committee.

 

6.04 Indemnification

The Committee and all of the agents and representatives of the Committee shall
be indemnified and saved harmless by the Company against any claims, and the
expenses of defending against such claims, resulting from any action or conduct
relating to the administration of the Plan, except claims judicially determined
to be attributable to gross negligence or willful misconduct.

 

6.05 Agent for Process

Apache’s General Counsel and Corporate Secretary shall be the agents of the Plan
for service of all process on the Plan.

 

6.06 Determination of Committee Final

The decisions made by the Committee are final and conclusive on all persons.

 

6.07 No Bonding

Neither the Committee nor any committee member is required to give any bond or
other security in any jurisdiction in connection with the administration of the
Plan, unless Apache determines otherwise or any applicable federal or state law
so requires.

 

24



--------------------------------------------------------------------------------

ARTICLE VII TRUST

Article VII.

 

7.01 Trust Agreement

The Company may, but is not required to, adopt one or more Trust Agreements for
the holding, investment, and administration of funds for Plan benefits. The
Trustee may maintain and allocate assets to a separate account for each
Participant under the Plan. The assets of any Trust remain subject to the claims
of the Company’s general creditors in the event of the Company’s insolvency.

 

7.02 Expenses of Trust

The parties expect that any Trust created pursuant to Section 7.01 will be
treated as a “grantor” trust for federal and state income tax purposes and that,
as a consequence, the Company will recognize taxable income from the Trust
assets, but the Trust itself will not separately be subject to income tax with
respect to its income. However, if the Trust should be separately taxable, the
Trustee will pay all such taxes out of the Trust. All expenses of administering
any Trust, if not paid by the Company, will be a charge against and will be paid
from the assets of the Trust.

 

25



--------------------------------------------------------------------------------

ARTICLE VIII AMENDMENT AND TERMINATION

ARTICLE VIII.

 

8.01 Termination of Plan

Apache expects to continue the Plan indefinitely, but each Company may terminate
its participation in the Plan at any time with Apache’s permission, and Apache
may terminate the entire Plan at any time.

 

8.02 Amendment

 

  (a) Before a Change of Control. Before a change of control”, as defined in the
Income Continuance Plan, Apache may amend the Plan at any time and from time to
time, retroactively or otherwise, on behalf of all Companies, but no amendment
may reduce any vested benefit that has accrued on the later of (a) the effective
date of the amendment, or (b) the date the amendment is adopted.

 

  (b) After a Change of Control. The Plan may be amended after a change of
control, as defined in the Income Continuance Plan, (i) at any time but only to
the extent necessary to alleviate a material adverse tax consequence to one or
more Participants, former Spouses, or Beneficiaries, and (ii) at any time after
the second anniversary of such change of control, but only with respect to the
benefits of Participants who are then employed by Apache, its successor, or any
related entity.

 

  (c) Procedure. Each amendment must be in writing. Each amendment must be
approved by the board of directors of Apache or its successor, or by an officer
of Apache or its successor who is authorized by its board of directors to amend
the Plan. Each amendment must be executed by an officer of Apache or its
successor who is authorized to execute the amendment.

 

26



--------------------------------------------------------------------------------

ARTICLE IX MISCELLANEOUS

Article IX.

 

9.01 Funding of Benefits — No Fiduciary Relationship

All benefits payable under the Plan will be paid either from the Trust or by the
Company out of its general assets. Nothing contained in the Plan may be deemed
to create any fiduciary relationship between the Company and the Participants.
Notwithstanding anything herein to the contrary, to the extent that any person
acquires a right to receive benefits under the Plan, such right will be no
greater than the right of any unsecured general creditor of the Company, except
to the extent provided in the Trust Agreement, if any.

 

9.02 Right to Terminate Employment

The Company may terminate the employment of any Participant as freely and with
the same effect as if the Plan were not in existence.

 

9.03 Inalienability of Benefits

Except for disclaimers under Section 5.05(d) and payments to a former Spouse
pursuant to Section 5.07, no Participant or Beneficiary has the right to assign,
alienate, pledge, transfer, hypothecate, encumber, or anticipate his interest in
any benefits under the Plan, nor are the benefits subject to garnishment by any
creditor, nor may the benefits under the Plan be levied upon or attached. The
preceding sentence does not apply to the enforcement of a federal tax levy made
pursuant to Code §6331, the collection by the United States on a judgment
resulting from an unpaid tax assessment, or any debt or obligation that is
permitted to be collected from the Plan under federal law (such as the Federal
Debt Collection Procedures Act of 1977).

 

9.04 Claims Procedure

 

  (a) General. Each claim for benefits will be processed in accordance with the
procedures established by the Committee. The procedures will comply with the
guidelines specified in this Section. The Committee may delegate its duties
under this Section.

 

  (b) Representatives. A claimant may appoint a representative to act on his
behalf. The Plan will only recognize a representative if the Plan has received a
written authorization signed by the claimant and on a form prescribed by the
Committee, with the following exceptions. The Plan will recognize a claimant’s
legal representative, once the Plan is provided with documentation of such
representation. If the claimant is a minor child, the Plan will recognize the
claimant’s parent or guardian as the claimant’s representative. Once an
authorized representative is appointed, the Plan will direct all information and
notification regarding the claim to the authorized representative and the
claimant will not be copied on any notifications regarding decisions, unless the
claimant provides specific written direction otherwise.

 

27



--------------------------------------------------------------------------------

  (c) Extension of Deadlines. The claimant may agree to an extension of any
deadline that is mentioned in this Section that applies to the Plan. The
Committee or the relevant decision-maker may agree to an extension of any
deadline that is mentioned in this Section that applies to the claimant.

 

  (d) Fees. The Plan may not charge any fees to a claimant for utilizing the
claims process described in this Section.

 

  (e) Filing a Claim. A claim is made when the claimant files a claim in
accordance with the procedures specified by the Committee. Any communication
regarding benefits that is not made in accordance with the Plan’s procedures
will not be treated as a claim.

 

  (f) Initial Claims Decision. The Plan will decide a claim within a reasonable
time up to 90 days after receiving the claim. The Plan will have a 90-day
extension, but only if the Plan is unable to decide within 90 days for reasons
beyond its control, the Plan notifies the claimant of the special circumstances
requiring the need for the extension by the 90th day after receiving the claim,
and the Plan notifies the claimant of the date by which the Plan expects to make
a decision.

 

  (g) Notification of Initial Decision. The Plan will provide the claimant with
written notification of the Plan’s full or partial denial of a claim, reduction
of a previously approved benefit, or termination of a benefit. The notification
will include a statement of the reason(s) for the decision; references to the
plan provision(s) on which the decision was based; a description of any
additional material or information necessary to perfect the claim and why such
information is needed; a description of the procedures and deadlines for appeal;
a description of the right to obtain information about the appeal procedures;
and a statement of the claimant’s right to sue.

 

  (h) Appeal. The claimant may appeal any adverse or partially adverse decision.
To appeal, the claimant must follow the procedures specified by the Committee.
The appeal must be filed within 60 days of the date the claimant received notice
of the initial decision. If the appeal is not timely and properly filed, the
initial decision will be the final decision of the Plan. The claimant may submit
documents, written comments, and other information in support of the appeal. The
claimant will be given reasonable access at no charge to, and copies of, all
documents, records, and other relevant information.

 

  (i)

Appellate Decision. The Plan will decide the appeal of a claim within a
reasonable time of no more than 60 days from the date the Plan receives the
claimant’s appeal. The 60-day deadline will be extended by an additional 60
days, but only if the Committee determines that special circumstances require an
extension, the Plan notifies the claimant of the special circumstances requiring
the need for the

 

28



--------------------------------------------------------------------------------

  extension by the 60th day after receiving the appeal, and the Plan notifies
the claimant of the date by which the Plan expects to make a decision. If an
appeal is missing any information from the claimant that is needed to decide the
appeal, the Plan will notify the claimant of the missing information and grant
the claimant a reasonable period to provide the missing information. If the
missing information is not timely provided, the Plan will deny the claim. If the
missing information is timely provided, the 60-day deadline (or 120-day deadline
with the extension) for the Plan to make its decision will be increased by the
length of time between the date the Plan requested the missing information and
the date the Plan received it.

 

  (j) Notification of Decision. The Plan will provide the claimant with written
notification of the Plan’s appellate decision (positive or adverse). The
notification of any adverse or partially adverse decision must include a
statement of the reason(s) for the decision; reference to the plan provision(s)
on which the decision was based; a description of the procedures and deadlines
for a second appeal, if any; a description of the right to obtain information
about the second-appeal procedures; a statement of the claimant’s right to sue;
and a statement that the claimant is entitled to receive, free of charge and
upon request, reasonable access to and copies of all documents, records, and
other information relevant to the claim.

 

  (k) Limitations on Bringing Actions in Court. Once an appellate decision that
is adverse or partially adverse to the claimant has been made, the claimant may
file suit in court only if he does so by the earlier of the following dates:
(i) the one-year anniversary of the date of an appellate decision made on or
before a Change of Control or the three-year anniversary of the date of an
appellate decision made after a Change of Control, or (ii) the date on which the
statute of limitations for such claim expires.

 

9.05 Disposition of Unclaimed Distributions

It is the affirmative duty of each Participant to inform the Plan of, and to
keep on file with the Plan, his current mailing address and the mailing address
of any beneficiaries. If a Participant fails to inform the Plan of these current
mailing addresses, neither the Plan nor the Company is responsible for any late
payment of benefits or loss of benefits. The Plan, the Committee, and the
Company have no duty to search for a missing individual until the date of a
Change of Control, at which point the Company has the duty to undertake
reasonable measures to search for the proper recipient of any payment under the
Plan that is scheduled to be paid on or after the date of the Change of Control.
If the missing individual is not found within a year after a payment should have
been made to him, all his benefits will be forfeited. If the missing individual
later is found, the exact amount forfeited will be restored to his Account as
soon as administratively convenient, without any adjustment for forgone
investment earnings or losses.

 

29



--------------------------------------------------------------------------------

9.06 Distributions due Infants or Incompetents

If any person entitled to a distribution under the Plan is an infant, or if the
Committee determines that any such person is incompetent by reason of physical
or mental disability, whether or not legally adjudicated an incompetent, the
Committee has the power to cause the distributions becoming due to such person
to be made to another for his benefit, without responsibility of the Committee
to see to the application of such distributions. Distributions made pursuant to
such power will operate as a complete discharge of the Company, the Trustee, the
Plan, and the Committee.

 

9.07 Use and Form of Words

When any words are used herein in the masculine gender, they are to be construed
as though they were also used in the feminine gender in all cases where they
would so apply, and vice versa. Whenever any words are used herein in the
singular form, they are to be construed as though they were also used in the
plural form in all cases where they would so apply, and vice versa.

 

9.08 Headings

Headings of Articles and Sections are inserted solely for convenience and
reference, and constitute no part of the Plan.

 

9.09 Governing Law

The Plan shall be construed in accordance with ERISA, the Code, and, to the
extent applicable, the laws of the State of Texas excluding any conflicts-of-law
provisions.

IN WITNESS WHEREOF, the Company has caused this duly adopted Plan to be executed
below by its duly authorized officer or representative to be effective as of
January 1, 2015.

 

APACHE CORPORATION By:  

/s/ Margery M. Harris

  Margery M. Harris   Executive Vice President, Human Resources Date: July 16,
2014

 

30